UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 Argued May 4, 2006
                                Decided May 18, 2006

                                       Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. DANIEL A. MANION, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-1961

RAMADAN ADEMI, et al.,                        Petition for Review of an Order of
                     Petitioners,             the Board of Immigration Appeals

      v.                                      Nos. A77-929-719
                                                   A77-929-718
ALBERTO R. GONZALES,                               A77-929-717
                  Respondent.                      A77-929-716

                                      ORDER

       Ramadan Ademi, a citizen of the Republic of Macedonia, used a fraudulent
passport to reach the United States in March 2001 with his wife and two children.
He was detained upon arrival and requested asylum, claiming that he had been
targeted for recruitment by a rebel group fighting the ruling government. Ademi’s
family sought asylum derivatively, and all four were paroled into the United States.
An immigration judge (“IJ”) later concluded after a removal hearing that Ademi was
ineligible for asylum because he failed to establish either past persecution or a well-
founded fear of future persecution. The Board of Immigration Appeals affirmed,
and Ademi now petitions for review.

      In February 2001 the National Liberation Army (“NLA”), an ethnic-Albanian
insurgent group, rebelled against the ruling government of Macedonia and nearly
precipitated a civil war between the country’s Albanian minority and its
No. 05-1961                                                                   Page 2

ethnic-Macedonian majority. In August of that year, however, the NLA settled its
differences with the government and by the end of the year had voluntarily
disarmed and disbanded. U.S. Dep’t of State, Bureau of Democracy, Human Rights,
and Labor, Macedonia: Country Reports on Human Rights Practices - 2001 (Mar.
2002).

       At his removal hearing in 2004, Ademi testified that he is an ethnic-Albanian
who lived with his family in Tetovo, Macedonia, without incident until March 21,
2001, when masked gunmen knocked on his door in the middle of the night and
demanded that he either “join their forces” or pay $20,000. He told them “there was
no problem,” and they left without harming him. Although he did not recognize the
individuals because they were disguised, he said he later heard a rumor that they
were from the NLA. Ademi then talked to his wife about the visitors’ demands, and
they decided to leave Macedonia. Ademi testified that, from his perspective, staying
put meant paying off the NLA with money he did not have or joining the group and
getting killed in the war. He could not go to the police, he said, because “it was
impossible to contact” them. And, he added, he was convinced his family would not
be safe anywhere in Macedonia because the conflict was spreading throughout the
country. So the next day he took his family to Struga, a city approximately two
hours from Tetovo, where they stayed for a few days to acquire travel documents.
They then left Macedonia and traveled to the United States via Bulgaria,
Switzerland, and Brazil.

       Ademi testified that he fears the NLA will torture and kill him if he returns
to Macedonia. He explained that within a week after he left Tetovo his neighbor,
Meqail Berzati, a high-ranking member of the NLA, had been murdered.
Macedonian police were rumored to be responsible, Ademi continued, but his
brother-in-law, who lives in Macedonia, told him that the NLA had labeled him a
traitor because the group believed he gave police information linking Berzati to the
group. Ademi initially testified that his brother-in-law also told him there was an
outstanding arrest warrant for him, but when the IJ expressed skepticism, Ademi
admitted there was no warrant and explained that he really meant “people very
often are asking about my whereabouts.” Ademi submitted an undated statement
from his brother-in-law purporting to support his contention that the NLA was
looking for him in connection with Berzati’s murder. But, as the IJ noted, the
statement says only that “unidentified people” who the brother-in-law refused to
name were looking for Ademi.

      The IJ denied Ademi’s application for asylum. The IJ credited Ademi’s
testimony concerning events prior to his leaving Tetovo but nevertheless concluded
that he failed to establish past persecution. The IJ reasoned that the NLA
approached Ademi, not because of any reason that might give rise to a claim for
asylum, but because Ademi is Albanian and the NLA expected him to assist—either
No. 05-1961                                                                   Page 3
through combat or money—with its fight against the Macedonian government. The
IJ then explained that he had “difficulty” accepting at true Ademi’s testimony
regarding his purported fear of future persecution because Ademi’s fears were based
upon “rumors.” The Board of Immigration Appeals adopted the IJ’s decision
without opinion, so we review the IJ’s decision directly. Galicia v. Gonazles, 422
F.3d 529, 535 (7th Cir. 2005).

       To qualify for asylum Ademi was required to show that he is a refugee under
8 U.S.C. § 1101(a)(42)(A). See Musabelliu v. Gonzales, 442 F.3d 991, 994 (7th Cir.
2006). A refugee is a person who is “unable or unwilling to return to [his home
country] because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a social group, or political opinion.” 8
U.S.C. § 1101(a)(42)(A); Gjerazi v. Gonzales, 435 F.3d 800, 807-08 (7th Cir. 2006).

       Ademi first challenges the IJ’s determination that he failed to establish past
persecution. He contends that the NLA targeted him for recruitment based on what
he characterizes as imputed political opinion, arguing that the NLA initially
approached him because it assumed that as an ethnic-Albanian he supported the
rebellion. And since he could not afford to buy his way out of conscription, he
reasons, he would have sustained harm by remaining in Macedonia: if he joined the
NLA, he would have been killed or wounded; if he refused, he “would no doubt have
suffered recriminations at their hands” because “he wanted to remain neutral.”
Moreover, he says, joining the NLA would have made him “an outlaw and terrorist
in the eyes of the ruling Macedonian government.”

       The NLA’s demand that Ademi either “join their forces” or buy them off did
not constitute persecution on account of an imputed political opinion. Although, as
Ademi acknowledges, the NLA presumably tried to recruit him because the rebels
believed that all ethnic-Albanians should be willing to help them, the Supreme
Court held in INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992), that guerilla
insurgencies do not act on account of an imputed political opinion when they seek to
recruit new members by force. And Ademi expressed to the NLA no reason for not
joining their ranks. Thus any retribution he feared for refusing the NLA’s demands
could not be attributed to his political opinion. See id. (explaining that “even a
person who supports a guerrilla movement might resist recruitment for a variety of
reasons,” including fear of combat or retribution by the government, that have
nothing to do with his political opinion). Moreover, threats by an insurgent group
are not persecution because “[p]ersecution is something a government does.” Hor v.
Gonzales, 400 F.3d 482, 485 (7th Cir. 2005) (emphasis in original); see Orejuela v.
Gonzales, 423 F.3d 666, 674 (7th Cir. 2005); Hernandez-Baena v. Gonzales, 417 F.3d
720, 723-24 (7th Cir. 2005). The ruling Macedonian government was fighting the
NLA, not encouraging the insurgency. While Ademi understandably wanted to
distance himself and his family from the escalating violence in Macedonia, this
No. 05-1961                                                                     Page 4
desire is not a basis for seeking asylum. See Hor, 400 F.3d at 486 (explaining that
immigration officials are not required to grant asylum to applicants who merely
wish to escape the violence of civil conflicts).

       Ademi next insists that the IJ found his testimony concerning the NLA’s
search for him in connection with Berzati’s murder credible and therefore that
testimony alone was sufficient to established a well-founded fear of future
persecution. Because Ademi failed to establish past persecution, he does not gain
the presumption of a well-founded fear of future persecution. See 8 C.F.R.
§ 208.13(b); Tolosa v. Aschcroft, 384 F.3d 906, 908 (7th Cir. 2004). Thus he was
required to prove based on credible, direct, and specific evidence that he genuinely
fears persecution on account of his political opinion if returned to Macedonia, and
that his fear is reasonable. See Hernandez-Baena, 417 F.3d at 723.

       Ademi’s claim of a well-founded fear of future persecution fails for the same
reason his claim of past persecution fails: he failed to establish that he fears future
persecution by the Macedonian government. See Hor, 400 F.3d at 485. Although
Ademi contends that the NLA “now has a degree of political power” that will allow
it a greater opportunity to retaliate against him for his alleged involvement in
Berzati’s death, nothing in the record supports this contention. In fact, recent
country reports reveal that Macedonia is governed by a coalition composed of the
Albanian Democratic Union for Integration (DUI) and the Liberal-Democratic
(LDP) parties, but the reports contain no indication that the NLA has reformed
under a new name. See U.S. Dep’t of State, Bureau of European and Eurasian
Affairs, Background Note: Macedonia (Nov. 2005); U.S. Dep’t of State, Bureau of
Democracy, Human Rights, and Labor, Macedonia: Country Reports on Human
Rights Practices - 2005 (Mar. 2006).1 The reports also reveal that there were “no
reports that the government or its agents committed arbitrary or unlawful killings”
and “no reports of politically motivated disappearance.” U.S. Dep’t of State,
Macedonia Country Reports on Human Rights Practices, supra.

      Moreover, the IJ was not required to find Ademi’s testimony, based solely on
hearsay, sufficient to satisfy his burden of proof. See Sosnovskaia v. Gonzales, 421
F.3d 589, 593 (7th Cir. 2005) (instructing that an applicant for asylum bears the
burden of proving his claim by a preponderance of the evidence). The IJ explained
that Ademi’s claim that the NLA was looking for him in connection with Berzati’s
murder was unpersuasive because it was, by Ademi’s own admission, based upon
“rumor.” The IJ, therefore, was entitled to disregard it. See Payne v. Pauley, 337


      1
       This court may take judicial notice of country conditions documented in
State Department reports not considered by the IJ. See Balogun v. Ashcroft, 374
F.3d 492, 506-07 (7th Cir. 2004).
No. 05-1961                                                                   Page 5
F.3d 767, 772 (7th Cir. 2003) (explaining that “speculations, hunches, intuitions, or
rumors about matters remote from [personal] experience” do not constitute
evidence) (quotations and citations omitted). And Ademi produced nothing more to
support his claim; the statement from his brother-in-law that Ademi claimed
supported his story contained no reference to Berzati’s murder, the NLA, or Ademi’s
relation to either.

       Thus nothing in the record compels reversal of the IJ’s decision. Ademi’s
petition for review is DENIED.